133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Darrell HALL, Plaintiff--Appellant,v.John J. CALLAHAN, Acting Commissioner Social SecurityAdministration, Defendant--Appellee.
No. 97-2410.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 9, 1997.Filed:  December 19, 1997.

Before BOWMAN, FLOYD R. GIBSON, and HANSEN, Circuit Judges.
PER CURIAM.


1
Darrell Hall seeks review of the district court's1 grant of defendant John J. Callahan's motion for summary judgment in this social security benefits action.  Because we agree that the ALJ's factual findings regarding Hall's disability status under the Social Security Act are supported by substantial evidence on the record as a whole, see 42 U.S.C. § 405(g) (1994);  Hall v. Chater, 109 F.3d 1255 (8th Cir.1997), we affirm the judgment of the district court.  See 8th Cir.  R. 47B.


2
A true copy.



1
 The Honorable James M. Moody, United States District Judge for the Eastern District of Arkansas